           Case 19-13816-LMI         Doc 51     Filed 05/09/19      Page 1 of 1



               UNITED STATES BANKRUPTCY COURT
                           Southern District of Florida




In re:
                                                      Case No. 19-13816-LMI
Super Brite Screw Corp.                                       Chapter 7
                       Debtor(s)     /


                           REQUEST FOR SERVICE

Creditor, Miami-Dade County Tax Collector, through the Miami Dade County Paralegal

Unit, files this request to be added to the mailing matrix maintained by the clerk of the

Bankruptcy Court, and further requests that copies of all notices, pleadings, and other

documents filed in this case be sent to the Miami-Dade County Tax Collector in care of

the Miami-Dade County Paralegal Unit.


                             CERTIFICATE OF SERVICE

       I HEREBY certify that a true and correct copy of the foregoing has been
provided by U.S. Mail and/or Email to:

Office of the Trustee: Roberto A. Angueira, 16 SW 1st Avenue, Miami, FL           33130,
trustee@rabankruptcy.com

Attorney for the Debtor: Christian Somodevilla, LSAS Attorneys , 2 S. Biscayne
Boulevard , Suite 2300, Miami, FL 33131, cs@lsaslaw.com


                                                      Marcus Saiz de la Mora, Tax Collector
                                                      Miami-Dade County, FL
                                                      This 9th day of May, 2019
                                                      By: _______/S/_____________
                                                      DARELY GARCIA-LOPEZ
                                                      Paralegal Collection Specialist
                                                      Miami Dade Bankruptcy Unit
                                                      200 NW 2ND Avenue, #430
                                                      Miami, FL 33128
                                                      305-375-2119 FAX (305) 375-4601
                                                      E-Mail: darely.lopez@miamidade.gov
                                                               MDTCBKC@miamidade.gov
